Title: To Thomas Jefferson from Christopher Ulrich, 24 March 1806
From: Ulrich, Christopher
To: Jefferson, Thomas


                        
                            Sir
                            
                            Leghorn 24th March 1806.
                        
                        By order of Mr. Storm, americain Pro-Consul at Genoa, I stopped by the Americain Vessel, called Bellair, John
                            Devereux Master, who is to make sail for Philadelphia one Box in Matts, marked EM No. 1. containing Wine or Spirits, the
                            right quality of it I suppose will be better Explained by Mr. Storm himself;—a friend of mine at Philadelphia, will take
                            care to forward it without any Delay; 
                  I shall be very Sensible, if I can be informed of the receipt of it
                        I expect in a few Months, my friend and Collegue Mr. Nissen, from Tripoly, the reason I take the Liberty to
                            mention it, is the goodnes and friendsheap, the american nation show’s to this worthy Mann.
                        I make use of this opportunity to offer you my Services in this Place. In the mean Time I remain, with the
                            highest consideration 
                  Sir Your mst hble & obedient Servt
                        
                            Chpher Ulrich
                            
                            Consul of his Danish Majesty
                        
                    